Citation Nr: 1733943	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  08-39 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher compensable initial disability rating for the trigger finger of the left hand.  

2.  Entitlement to a higher compensable initial disability rating for the trigger finger of the right hand.  

3.  Entitlement to a higher compensable initial disability rating for left foot plantar fasciitis with heel spur and mid-foot degenerative changes, and left fifth toe fracture.  

4.  Entitlement to a higher compensable initial disability rating for right foot plantar fasciitis with heel spur and mid-foot degenerative changes.  

5.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to April 2008.  He was awarded a Combat Action Badge.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge program. 

In June 2011, the Board denied a compensable rating for the service-connected right knee disability and remanded the initial rating appeals for the right and left hand and foot disabilities for VA medical examinations, with subsequent readjudication of the appeal.  Although a VA medical examination was scheduled for July 2011, the Veteran cancelled the examination because he was out of the country in Kuwait on a work assignment and requested a rescheduled examination.  The Veteran submitted a VA disability questionnaire in August 2013.  

In April 2014, the Board remanded the initial rating appeals for the left and right hand and foot disabilities for updated VA treatment records, and VA medical examinations, with subsequent readjudication of the appeal.  The Veteran cancelled the VA medical examinations scheduled for April 2014, explaining that he was not attending the examination because he had just started a new job.  The Veteran did not request to have the VA medical examination rescheduled.  Updated VA medical records were obtained in April 2014.  In consideration of the foregoing, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

In April 2015, the Board denied entitlement to higher initial ratings for the left and right hand disabilities and the left and right foot disabilities.  The Veteran appealed the April 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a December 2016 memorandum decision that vacated the April 2015 Board decision because the Board did not explain why a compensable rating was not warranted pursuant to § 4.59 and the Board did not explain why a minimum disability rating was not warranted for arthritis, pursuant to Diagnostic Code 5003 which provides for a 10 percent rating for arthritis confirmed by x-ray.  The Court indicated that the Board's failure to address these issues frustrates judicial review.  The Court remanded the matter to the Board for further adjudication.   

In August 2012 and June 2017, the Veteran and/or his representative submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2016).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for TDIU whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  In June 2017, the Veteran filed a claim for TDIU and asserted that TDIU was warranted in part due to the service-connected right and left hand disabilities.  The Board finds that the issue of entitlement to a TDIU is part of the current appeal and is addressed in the remand below.   

The issues of entitlement to a higher initial disability ratings for left foot and right foot plantar fasciitis with heel spur and mid-foot degenerative changes and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 



FINDINGS OF FACT

1.  The Veteran is right hand dominant. 

2.  The Veteran has arthritis in multiple joints of the right and left hands.

3.  For the entire period of the appeal, the service-connected trigger finger disabilities of the left and right hands are manifested by limitation of motion and painful motion in the index and ring fingers; a gap of less than one inch between the index fingers and the proximal transverse crease of the palm; a gap of one inch or more between the long and ring fingers and the proximal transverse crease of the palm; evidence of painful motion in finger flexion and extension; functional loss and functional impairment manifested by weakened movement in all fingers, excess fatigability in all fingers, pain on movement of the index and ring fingers, and swelling in the ring fingers; and pain on palpation of the joints and soft tissue of the hands. 

4.  The Veteran does not have ankylosis in any finger in the left and right hands, does not have amputations of any fingers, and does not have loss of use of either hand.  


CONCLUSIONS OF LAW

1.  For the entire period of the appeal, the criteria for an initial 10 percent rating for trigger fingers of the left hand is met based upon limited motion and painful motion of the long finger  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5229-5230 (2016).




2.  For the entire period of the appeal, the criteria for a separate 10 percent rating for trigger fingers of the left hand is met based upon limited motion and painful motion of the index finger  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5229-5230 (2016).

3.  For the entire period of the appeal, the criteria for an initial 10 percent rating for trigger fingers of the right hand is met based upon limited motion and painful motion of the long finger  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5229-5230 (2016).

4.  For the entire period of the appeal, the criteria for a separate 10 percent rating for trigger fingers of the right hand is met based upon limited motion and painful motion of the index finger  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5229-5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to notify for the claims.  Here, the Veteran was provided adequate notice.  See the November 2007 notice acknowledgement, and the VA letters dated in August 2008 and July 2011.  The claims were readjudicated in August 2012 and May 2014.    

The Board further notes that the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  The Veteran's service treatment records are associated with the claims file.  Private medical records are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

A VA medical examination was provided in December 2007 prior to service separation.  Another VA medical examination was scheduled for July 2011 and the Veteran cancelled the examination because he was out of the country in Kuwait on a work assignment and requested a rescheduled examination.  The Veteran submitted a VA disability questionnaire completed by his private physician in August 2013.  

In April 2014, the Board remanded the initial rating appeals for the left and right hand and foot disabilities for a VA medical examination.  The Veteran cancelled the VA medical examinations scheduled for April 2014, explaining that he was not attending the examination because he had just started a new job.  The Veteran did not request to have the VA medical examination rescheduled.  

The Board finds that VA made reasonable efforts to comply with the remand directives.  Therefore, VA has substantially complied with all of the Board's Remand instructions, and VA has no further duty to provide additional examinations and/or opinions with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board further finds that the record contains sufficient competent medical evidence to decide the claim. 

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

2.  Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Limitation of motion of the individual digits of the hand will be rated under Diagnostic Codes 5228 to 5230, and Diagnostic Codes 5216 to 5227 provide for ratings based on various types of ankylosis and limited motion of individual or multiple digits.  

The five digits of the hand consistent of the thumb and four fingers: the index (first) finger, long (second) finger, ring (third) finger, and little (fourth) finger.  38 C.F.R. § 4.71a. 

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230, Preliminary note (1).

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230, Preliminary note (2).

If there is limitation of motion of two or more digits, each digit will be evaluated separately, and the evaluations will be combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230, Preliminary note (5).  

Unfavorable or favorable ankylosis of the index finger warrants a 10 percent rating.  Diagnostic Code 5225.  38 C.F.R. § 4.71a.  

Unfavorable or favorable ankylosis of the long finger warrants a 10 percent rating.  Diagnostic Code 5226.  38 C.F.R. § 4.71a.  

Unfavorable or favorable ankylosis of the ring or little finger warrants a zero percent rating.  Diagnostic Code 5227.  38 C.F.R. § 4.71a.  

Diagnostic Code 5229 pertains to limitation of motion of the index finger or of the long finger.  Diagnostic Code 5229 provides that a noncompensable (0 percent) evaluation is warranted for limitation of motion of the index finger or the long finger with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  An evaluation of 10 percent under Diagnostic Code 5229 requires limitation of motion of the index finger or of the long finger with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5230, a 0 percent rating is prescribed for any limitation of motion of the major or minor ring or little finger.  38 C.F.R. § 4.71a.  

VA's percentage ratings are based on average impairment of earning capacity from service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.




3.  Analysis 

By way of history, service connection for left hand trigger fingers and right hand trigger fingers was granted in a June 2008 rating decision.  Zero percent rating were assigned from May 1, 2008 under 38 C.F.R. § 4.71a, hyphenated Diagnostic Codes 5229-5230.  The hyphenated diagnostic code for the left and right hand disabilities reveals that Diagnostic Code 5229 is assigned for limitation of motion for the index or long finger as the service-connected injury and Diagnostic Code 5230 is assigned for ring or little finger limitation of motion as the residual disability.  38 C.F.R. § 4.27.  The Veteran is right hand dominant.

The Veteran asserts that compensable ratings are warranted for the right and left hand disabilities because he does not have full range of motion of the hands and he has constant pain and swelling in the hands.  He asserts that he does not have full range of motion of the hands as noted on the December 2007 VA examination.  See the July 2008 notice of disagreement.  

Based on the above findings and resolving all reasonable doubt in favor of the Veteran, the Board determines that a 10 percent rating is warranted for the left hand trigger fingers based upon limited motion and painful motion of the long finger and a separate 10 percent rating is warranted for the Veteran's service-connected trigger fingers of the left hand based upon limited motion and painful motion of the index finger for the entire period of the appeal.  The Board determines that a 10 percent rating is warranted for the right hand trigger fingers based upon limited motion and painful motion of the long finger and a separate 10 percent rating is warranted for the Veteran's service-connected trigger fingers of the right hand based upon limited motion and painful motion of the index finger for the entire period of the appeal

The Board notes that intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  With or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5. 

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  

The record shows that mild to moderate degenerative changes throughout the left and right hands were confirmed by x-ray examination in June 2008 and August 2013.  See the June 2008 M. Hospital x-ray report and the August 2013 VA disability questionnaire.  Service treatment records show that on x-ray examination in June 2003, a small marginal osteophyte at the base of the 4th proximal phalanx at the metacarpophalangeal joint was detected.  The service treatment records also document a diagnosis of inflammatory arthritis, spondylarthritis, and tenosynovitis.  See the June 2006 service rheumatologist consultation records.  

There is competent and credible lay evidence that the Veteran has experienced pain, swelling and painful motion of the fingers of the left and right hands since active service.  Service treatment records show that the Veteran was treated for pain and swelling in the fingers of both hands with steroid injections and Celebrex since 2002.  See the service treatment records dated in April 2002 (treatment for pain and swelling in the left index finger); June 2002 (injection in the right index finger); January 2003 (steroid injection for swollen fingers); February 2003 (symptoms in the left long finger treated by an injection and symptoms in the right second finger); June 2003 (inflammatory arthritis in the interphalangeal joints of the fingers and the fingers were swollen, painful, and stiff and intermittent treatment with injections and Celebrex); June 2004 (complaints of pain in hands for 5 years and pain in the joints in the hands mostly on the left); March 2005 (sporadic triggering of the fingers); December 2005 (trigger fingers treated by injection six months ago and 4th fingers still triggering); July 2006 (right hand trigger fingers with increased problems with the flexor tendon triggering and snapping treated with Celebrex with good results); June 2006 (more difficulty with triggering of 4th fingers and 2nd right metacarpophalangeal); December 2006 (right hand and finger pain and swelling, arthralgia in the second metacarpophalangeal joint, and swelling the right second finger); and October 2007 (report of swollen and painful joints upon post deployment assessment).    

The Veteran underwent VA examination in December 2007 prior to separation from active service.  The Veteran reported having locking and catching of the left middle finger, left ring finger, and right ring finger with range of motion with 1-2/10 sharp pain.  he was treated with non-steroidal anti-inflammatory drugs and prednisone which helped.  Examination revealed that the right ring finger, left middle finger, and left ring finger had positive tenderness to palpation.  There was normal range of motion with 1/10 pain at the end of motion of the right ring finger, left middle finger, and left ring finger.  There was catching of the fingers on the range of motion of the right ring finger, left middle finger, and left ring finger.  The diagnosis in pertinent part was multiple trigger fingers in bilateral hands. 

The Veteran separated from active service in April 2008.  

Private treatment records by Dr. J. indicate that the Veteran continued to take Celebrex to treat the finger and hand pain after service separation.  See the July 2008 initial consultation report.  Examination revealed that right hand second metacarpophalangeal joint had approximately 1 to 2+ swelling with decreased flexion ability.  The right 4th proximal interphalangeal joint had 1+ thickening and triggered with nodularity of the tendon sheath at the palmar aspect of the metacarpophalangeal region of the flexor tendon.  The left 2nd and 3rd proximal interphalangeal joints had trace thickening and deceased flexion ability and left 3rd and 4th finger triggering was noted with slight irregularity of the palmar flexor tendon in that area.  An August 2008 private medical record indicates that the Veteran underwent an injection of Aristospan in the right second metacarpophalangeal joint.   

A July 2008 private medical record by Dr. H. an internal medicine specialist, indicated that the Veteran had arthritis at multiple sites.  Dr. H. indicated that he suspected that the Veteran would require some cortisone injections in some of his knuckles. 

The Veteran's physician, Dr. Jundt, examined the Veteran and completed a VA Hand and Finger Conditions Disability Benefits Questionnaire in August 2013.  The August 2013 report indicates that the Veteran reported having metacarpophalangeal and proximal interphalangeal joint swelling in both hands for 10 years.  He reported having flare-ups of symptoms that impacted the function of the hand; he stated that he was limited in his daily routine, whether that was opening a jar or bottle to working on a computer.  Examination revealed limitation of motion and painful motion in the index and ring fingers of both hands.  Finger flexion testing revealed a gap of less than one inch between the index fingers and the proximal transverse crease of the palm and a gap of one inch or more between the long and ring fingers and the proximal transverse crease of the palm.  Painful motion began at a gap of 1 inch or more with the index fingers and the ring fingers.  There was evidence of limitation of extension and painful motion for the index fingers and long fingers.  The Veteran was unable to perform repetitive testing due to stiffness.  There was functional loss and functional impairment manifested by weakened movement in all fingers, excess fatigability in all fingers, pain on movement of the index and ring fingers, and swelling in the ring fingers.  There was tenderness, pain, and palpation of the joints and soft tissue of the hands.  There were x-ray findings of arthritis and periarticular osteopenia in both hands.  The VA examiner stated that the hand and finger disabilities affected the Veteran's ability to work because the Veteran must take frequent breaks and he is limited in his ability to use the computer for an extended period of time due to pain or swelling in the fingers and wrists.   

The Board finds that there is competent and credible evidence that the service-connected trigger fingers of the left and right hands are manifested by pain, painful motion, limited motion, and swelling which results in functional impairment.  The August 2013 examination findings show that there was limitation of flexion of a gap of one inch or more between the long and ring fingers and the proximal transverse crease of the palm with painful motion of the index and long fingers.  These findings meet the criteria for a 10 percent rating under Diagnostic Code 5229 for each long (middle or second) finger.  The Board also finds that prior to the August 2013 exam, there is competent and credible evidence of painful motion in the long fingers in the left and right hands productive of functional impairment from the time of active service.  Thus, a minimum compensable rating of 10 percent is warranted for trigger fingers of the left hand and a compensable rating of 10 percent is warranted for trigger fingers of the right hand based upon limited motion and painful motion of the long fingers for the entire period of the appeal under Diagnostic Code 5229 and with consideration of 38 C.F.R. § 4.59 and Burton, supra.  

The rating schedule provides that if there is limitation of motion of two or more digits, each digit will be evaluated separately, and the evaluations will be combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230, Preliminary note (5).  

The Board finds that a minimum compensable rating of 10 percent is warranted for trigger fingers of the left hand and a compensable rating of 10 percent is warranted for trigger fingers of the right hand based upon limited motion and painful motion of the index fingers for the entire period of the appeal under Diagnostic Code 5229 and with consideration of 38 C.F.R. § 4.59 and Burton, supra.  The competent and credible evidence discussed above sows that for the entire appeal period, the left and right index (first) fingers are manifested by pain, painful motion, limited motion, and swelling which results in functional impairment.  The August 2013 examination findings show that there was limitation of flexion of a gap of less than one inch between the index fingers and the proximal transverse crease of the palm and painful motion of the index fingers.  The Board also finds that prior to the August 2013 exam, there is competent and credible evidence of painful motion in the index fingers in the left and right hands requiring medical treatment including pain medication and injections and this is productive of functional impairment.  Thus, a minimum compensable rating of 10 percent is warranted for trigger fingers of the left hand and a minimum compensable rating of 10 percent is warranted for trigger fingers of the right hand based upon limited motion and painful motion of the index fingers for the entire period of the appeal under Diagnostic Code 5229 and with consideration of 38 C.F.R. § 4.59 and Burton, supra.  

There is competent and credible evidence of painful motion and limited motion of the left and right ring fingers.  However, the only schedular rating available for limitation of motion of the ring or little finger is 0 percent, which will be assigned for any limitation of motion of the ring or little finger of the major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Thus, a separate compensable rating is not warranted for the right and left ring fingers.  

The weight of the evidence is against finding that a higher or separate rating is warranted under other potentially applicable Diagnostic Codes based ankylosis or amputations of the fingers.  There is no indication of ankylosis of multiple or individual digits or amputation of the index finger, long finger, ring finger, or thumb.  See Diagnostic Codes 5216-5227 (rating unfavorable and favorable ankylosis for multiple and individual digits), Diagnostic Codes 5153-5156 (for single finger amputations).  The Board finds that the impairment due to the trigger fingers in each hand is not analogous to amputation or ankylosis.  The Veteran has retained significant function of the left and right hands and all fingers, albeit with the pain and limited motion.  The August 2016 evaluation indicates that the Veteran had functional loss and impairment in both hands but he still had effective remaining function and would not be well served with an amputation.  The functional loss does not amount to amputation or ankylosis under the rating criteria.  

Loss of use of hand, to include amputation, has not been demonstrated or found on examination at any time during the appeal period.  The weight of the evidence indicates that the Veteran still retains some remaining effective functional use in his left and right hands.  There is no doubt to be resolved; and a higher rating for loss of use of the hand under Diagnostic Code 5125 (2016) is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5125.

The Board finds that a higher rating is not warranted for each hand under Diagnostic Code 5003.  Under Diagnostic Code 5003, a higher 20 percent rating is warranted when evidence indicates evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

38 C.F.R. § 4.45, the joints, indicates that for the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints.  

In the present case, a 20 percent rating is warranted under Diagnostic Code 5003 for X-ray evidence of arthritis in 2 or more minor groups of joints, which in this case, is the right hand and fingers and the left hand and fingers.  However, this rating under Diagnostic Code 5003 may not be combined with a rating under the Diagnostic Codes for rating limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  Thus, a higher rating is not warranted under Diagnostic Code 5003.  As discussed above, rating each digit based upon limitation of motion results in a higher disability evaluation for each hand.  

After resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 10 percent rating is warranted for the Veteran's service-connected trigger fingers of the left hand based upon limited motion and painful motion of the long finger and a separate 10 percent rating is warranted for the Veteran's service-connected trigger fingers of the left hand based upon limited motion and painful motion of the index finger for the entire period of the appeal.  The Board finds that a 10 percent rating is warranted for the Veteran's service-connected trigger fingers of the right hand based upon limited motion and painful motion of the long finger and a separate 10 percent rating is warranted for the Veteran's service-connected trigger fingers of the right hand based upon limited motion and painful motion of the index finger for the entire period of the appeal.  The appeal is granted to that extent.     



4.  Extraschedular Consideration 

The Board has considered whether the initial ratings warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected trigger fingers of the left and right hands are adequate in this case.  The Veteran's primary symptoms include limitation of motion and pain which are contemplated in the schedular rating that is assigned and through consideration of 38 C.F.R. §§ 4.40, 4.45, and addressing the relevant case law.  The rating criteria for finger disabilities reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms such as loss of use of the hand than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture for the trigger fingers of the right and left hands, the assigned schedular evaluation is adequate and referral for extraschedular consideration is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The issue of TDIU is addressed in the remand below.  


ORDER

A 10 percent disability rating for the trigger fingers of the left hand based upon limited motion and painful motion of the long finger is granted for the entire appeal period.  
 
A separate 10 percent disability rating for the trigger fingers of the left hand based upon limited motion and painful motion of the index finger is granted for the entire appeal period.  

A 10 percent disability rating for the trigger fingers of the right hand based upon limited motion and painful motion of the long finger is granted for the entire appeal period.  
 
A separate 10 percent disability rating for the trigger fingers of the right hand based upon limited motion and painful motion of the index finger is granted for the entire appeal period.  






REMAND

Regrettably, the Board finds that additional development is necessary prior to adjudication by the Board regarding the Veteran's claim for higher initial ratings for the left and right foot disabilities and entitlement to TDIU.

Regarding the claims for higher ratings for the service-connected right foot plantar fasciitis with heel spur and mid-foot degenerative changes and the service-connected left foot plantar fasciitis with heel spur and mid-foot degenerative changes, and left fifth toe fracture, another VA examination is necessary.  The Veteran was afforded a VA examination in December 2007 and he was evaluated by his private physician in August 2013.  However, these evaluations do not provide an assessment as to whether the foot disability is moderate, moderately-severe, or severe and thus, the examination findings do not conform with the pertinent rating criteria in Diagnostic Code 5284.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  Thus, additional examination is necessary.

The AOJ should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the AOJ to obtain the pertinent VA and non-VA treatment records showing treatment of the service-connected right and left foot disabilities.  The AOJ should make an attempt to obtain any treatment records identified by the Veteran.

The issue of a TDIU rating is inextricably intertwined with the issue of entitlement to a higher initial ratings for the right and left foot disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Thus, the Board finds that issue of TDIU must be deferred pending resolution of the increased rating claim.  




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the service-connected right and left foot disabilities.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected right and left foot disabilities to include plantar fasciitis with heel spur, mid-foot degenerative changes, and left fifth toe fracture.  The examiner should report all manifestations of the right and left foot disabilities and render an opinion as to whether the right and left foot disabilities are manifested by moderate, moderately-severe, or severe impairment or whether it results in actual loss of use of the foot.

 "Loss of use" of a foot, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.

3.  After completing all indicated development, readjudicate the issue of higher ratings for the service-connected right foot plantar fasciitis with heel spur and mid-foot degenerative changes and the service-connected left foot plantar fasciitis with heel spur and mid-foot degenerative changes, and left fifth toe fracture with consider of whether separate ratings are warranted for each service-connected foot disability (plantar fasciitis, heel spur, mid-foot degenerative changes, left fifth toe fracture), and entitlement to TDIU in light of all the evidence of record.  

If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


